DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 12/01/2022 for application with case number 17/171,106 filed on 02/09/2021, in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1, 11 and 17 are currently amended. Claim 3 has been cancelled. Accordingly, Claims 1-2 and 4-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
02/09/2021.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/09/2021 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 2, 8, 16 and 19. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.

Response to Arguments 
Applicant's arguments filed on 12/01/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §101: The rejections of claims 1, 2 and 4-10, for being not directed to patent-eligible subject matter, are withdrawn, as the amended base claim 1 filed on 12/01/2022 has overcome the §101 rejection recited in the Non-Final office action mailed on 09/01/2022. 
Regarding the Claim rejections under 35 USC §102(a)(1): Applicant’s arguments/ remarks regarding the rejections of claims 1-2, 4-5, 8-11, 13-14 and 16-19 as being clearly anticipated by the prior art of Caminiti (PG Pub. No. US 2013/0253816 A1) are persuasive in view of the currently amended base claims 1. Accordingly, the previous prior art rejections under 35 USC §102 have been withdrawn. However, applicant’s amendment necessitated the new ground of rejection under §103 presented below.
Regarding the Claim rejections under USC §103:  Applicant’s arguments regarding (1) the rejection of claims 3 and 12 as being unpatentable over Caminiti as modified by Takagi et al. (Patent No. US 6,472,978 B1), (2) the rejection of claims 6-7 as being unpatentable over Caminiti, and (3) the rejection of claims 15 and 20 as being unpatentable over Caminiti as modified by Agnew et al. (PG Pub. No. US 2015/0210279 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Particularly, without conceding to the propriety of the rejections, and solely to advance prosecution, Applicant has amended claim 1 to recite at least "conveying, to the collision avoidance system of the vehicle based on evaluating the information about the first object, a first alert to prevent a collision between the vehicle and the first object, wherein the first alert comprises displaying a three-dimensional rendering of the first detection coverage area to a driver of the vehicle." (Emphasis added). Independent claims 11 and 17 have been similarly amended …
All three references, Caminiti, Takagi, and Agnew, are silent as to at least these claimed elements of displaying a coverage area of an object detector to the driver of a vehicle …
the Caminiti system would not have a need to display a coverage area of an object detector to the driver of a vehicle, so it would not have been obvious at the time of filing for someone of ordinary skill in the art to modify the alert in Caminiti to include a display to the driver of the vehicle of such a 3D rendering …
Further, this deficiency of Caminiti is not cured by the combination of Takagi and/or Agnew …
For either of the amendments and accompanying arguments made to overcome the Section 101 and Section 103 rejections, the Section 102 rejection should be withdrawn. As stated above, Caminiti is silent as to displaying a 3D rendering of an area covered by an object detection device. Further, the examiner did not reject the original claim 3 in the Section 102 rejection, so the addition of at least those elements is enough to overcome the Section 102 rejection.
Thus, Applicant asserts that the independent claims are now in condition for allowance.” (see Remarks Pages 8-10; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the currently amended base claims 1, 11 and 17 apparently to overcome the current anticipation under §102(a)(1) and/or obviousness rejections under §103 as recited in the Non-Final office action mailed on 09/01/2022. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.




















Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2 and 4-10 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2013/0253816 A1 by Caminiti et al. (hereinafter “Caminiti”) in view of Patent Publication No. US 6,472,978 B1 to Takagi et al. (hereinafter “Takagi”) and further in view of PG Pub. No. US 2020/0180502 A1 by Mitsuya et al. (hereinafter “Mitsuya”)

As per claim 1, Caminiti teaches a method (Caminiti, in at least Fig. 1, Fig. 2 [reproduced here for convenience], Fig. 2A [reproduced here for convenience], Fig. 4, Fig. 6, ¶7 & ¶¶17-45, discloses a method for warning a vehicle and a pedestrian of the possible collision) comprising:
operating a first object detector having a first detection coverage area (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-24, discloses a roadside infrastructure equipment having a plurality of roadside sensors selectively distributed throughout the infrastructure for detecting objects within a predetermined range [i.e., detection coverage area]. Caminiti’s disclosed sensors are consolidated onto pedestrian detection system 37 that is modular and exchanged depending on the desired range. Thus, the pedestrian detection system 37 provides a range of coverage determined by factors such as camera view and radar range);

    PNG
    media_image1.png
    725
    455
    media_image1.png
    Greyscale

Caminiti’s Fig. 2 (emphasis added)

detecting, by the first object detector in the first detection coverage area, a first object that is undetectable by a collision avoidance system of a vehicle, wherein the first object is a pedestrian  (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses the detecting of objects within a predetermined range. Caminiti further discloses the roadside infrastructure 30 gathers information regarding detected objects, such as the location, speed and direction of a detected object. Caminiti’s pedestrian detection system 37 gathers information from its nested sensors 22, 24, 26 and cameras 20, and processes the information so as to be independent of the system vehicle 18 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20);

    PNG
    media_image2.png
    709
    1170
    media_image2.png
    Greyscale

Caminiti’s Fig. 2A (emphasis added)

evaluating information about the first object (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses information that is then processed [i.e., evaluating information] so as to predict the path of each object detected within the roadside infrastructure 30. Caminiti further discloses the information is transmitted to the path predicting circuit 28 onboard the roadside infrastructure 30, and processed so as to generate a path prediction for each detected object); 
conveying, to the collision avoidance system of the vehicle based on evaluating the information about the first object, a first alert to prevent a collision between the vehicle and the first object, wherein the first alert comprises displaying a  (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision. Caminiti further discloses the path collision circuit 29 executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision [i.e., the first alert comprises displaying a ]. Caminiti, in at least ¶42, also discloses if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists. A driver interface 40, such as a display screen or a speaker, then notifies the driver of the potential collision); and
conveying, to (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶25 & ¶¶37-39, discloses the pedestrian detection system 37 protects pedestrians by notifying pedestrians [i.e., second alert] within its predetermined range of a possible collision).
While Caminiti, in certain embodiments, requires the roadside infrastructure 30 to actuates the alert mechanism to notify nearby pedestrians of the potential collision, and discloses that prior art requires the pedestrian to be equipped with a device in order to receive the warning (see at least Caminiti’s ¶25 & ¶43), it does not explicitly teach a personal communication device of the pedestrian.

    PNG
    media_image3.png
    475
    605
    media_image3.png
    Greyscale

Takagi’s Fig. 4
[AltContent: arrow] 
    PNG
    media_image4.png
    472
    309
    media_image4.png
    Greyscale

Takagi’s Fig. 8 (emphasis added)


Takagi teaches, in at least Fig. 1, Fig. 4, Fig. 6, Fig. 8, Col. 7 & Col. 10-11 that is was old and well known at the time of filing in the art of preventing traffic accidents between vehicles and pedestrians, a personal communication device of the pedestrian (Takagi, in at least Fig. 1, Fig. 4 [reproduced here for convenience], Fig. 6 & Col. 10-11, claims a portable means to be carried by said pedestrian [i.e., personal communication device] for receiving a first signal, and for generating and transmitting a low power second signal, and for producing an alarm only when receiving said first signal. Takagi, in at least Fig. 8 [reproduced here for convenience] & Col. 7, further discloses a potable transmitter/receiver 804 that receives the vehicle signal 805 and produces an alarm to the pedestrian 803 notifying that there is the vehicle 801 near the pedestrian 803. Takagi also denotes an alarm unit which produce an alarm to the pedestrian 803 in FIG. 8 notifying that there is a vehicle near the pedestrian when the potable spread-spectrum receiver 1004 receives the vehicle signal 1010).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Caminiti in view of Takagi, as both inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for improved traffic accident preventing system to alarm both a driver on vehicle and a pedestrian each other using a radio communication unit when they are located close even if a pedestrian is out of a driver's view field (see at least Takagi’s Abstract & Col. 1).
While Caminiti, in certain embodiments, requires executing a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision (see at least Caminiti’s ¶28), it does not explicitly teach displaying a three-dimensional.

    PNG
    media_image5.png
    536
    764
    media_image5.png
    Greyscale

Mitsuya’s Fig. 5A  (emphasis added)

Mitsuya teaches, in at least Fig. 5A, Fig. 5B, ¶94 & ¶¶154-171 that is was old and well known at the time of filing in the art of preventing traffic accidents between vehicles and pedestrians, displaying a three-dimensional rendering of the first detection coverage area to a driver of the vehicle (Mitsuya, in at least Fig. 5A, Fig. 5B [both figures reproduced here for convenience], ¶94 & ¶¶154-171, discloses M3 indicates an alert image representing the presence of pedestrian P3. Mitsuya further discloses a display controller that causes the head-up display [implies displaying a three-dimensional] to display an alert image indicating the position of the object such that the alert image is superimposed on or situated adjacent to the actual position of the object in a view that is observed in a forward direction with respect to the vehicle).

    PNG
    media_image6.png
    454
    783
    media_image6.png
    Greyscale

Mitsuya’s Fig. 5B  (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Caminiti & Takagi further in view of Mitsuya, as all inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for enabling a driver to realize a precarious object (see at least Mitsuya’s ¶6, ¶23 & ¶49).

As per claim 02, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Caminiti further teaches wherein the first object is an animate object, and  wherein the information about the first object comprises a location of the first object and/or a direction of travel of the first object (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses that the pedestrian detection system 37 identifies pedestrians [i.e., animate object] by using the camera 20 and further discloses gathering information regarding detected objects, such as the location, speed and direction of a detected object. Caminiti, in ¶34, also discloses the system 10 provides other information relating to detected objects, such as whether the object is a pedestrian or an animal [i.e., animate object]).

As per claim 03, Cancelled

As per claim 4, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches comprising:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    721
    1173
    media_image7.png
    Greyscale

Caminiti’s Fig. 4 (emphasis added)

operating a second object detector having a second detection coverage area that overlaps the first detection coverage area;
detecting, by the second object detector in the first detection coverage area, the first object that is undetectable by the collision avoidance system of the vehicle; and
validating the first alert by evaluating additional information about the first object;
and
conveying, to the collision avoidance system of the vehicle after validating by evaluating the additional information about the first object, the first alert to prevent the collision between the vehicle and the first object (Caminiti, in at least Fig. 2, Fig. 4 [reproduced here for convenience] & ¶¶24-27, discloses the pedestrian detection system 37 provides a range of coverage based on camera view and radar range [i.e., second object detector having a second detection coverage area that overlaps the first detection coverage area], and has a scalable coverage to accommodate a particular intersection or roadway [i.e., the first detection coverage area]. Caminiti further discloses that it is also anticipated to include a plurality of pedestrian detection systems 37 [implies second object detector] selectively distributed throughout the roadside infrastructure, and because the pedestrian detection subsystem incorporates a camera 20 and radar 32, collision prediction is not just limited to the road, but may also include instances where the vehicle is predicted to drive off the road, so long as that area is within the coverage of the pedestrian detection system 37. Caminiti also discloses the processing of imagery from the high resolution camera 56 and thermal image from the thermal camera 54 [i.e., evaluating additional information about the first object] so as to synchronize and fuse high dynamic range color camera imagery with thermal imagery from the thermal camera 54 for optimal target/pedestrian detection under all lighting and weather conditions. Caminiti further discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, processes the information so as to be independent of the system vehicle 18. Then, identifies objects and pedestrians. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision).

As per claim 5, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Caminiti further teaches wherein the first object detector is an imaging device, and wherein the first alert conveyed to the collision avoidance system of the vehicle comprises a map of the first detection coverage area, the map including the first object located in the first detection coverage area (Caminiti, in at least Fig. 4 & ¶¶ 26-28, discloses the images captured by the cameras 20 [i.e., imaging device] is processed along with the GPS information so as to map the location of people within the camera 20 view. Caminiti further discloses executing a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision. Caminiti, in at least ¶44, also discloses mapping the path of each detected object and the system vehicle 18. The mapped paths are then processed to determine if the paths intersect or a possible collision exists).

As per claim 6, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches comprising:
operating a second object detector having a second detection coverage area;
detecting, by the second object detector in the second detection coverage area, a second object that is undetectable by the collision avoidance system of the vehicle; and
conveying, to the collision avoidance system of the vehicle based on evaluating additional information about the second object, a second alert to prevent a collision between the vehicle and the second object after the vehicle has avoided a collision with the first object (Caminiti, in at least Fig. 2, Fig. 4 & ¶¶24-27, discloses the pedestrian detection system 37 has a scalable coverage to accommodate a particular intersection or roadway. Caminiti further discloses that it is also anticipated to include a plurality of pedestrian detection systems 37 [implies second object detector] selectively distributed throughout the roadside infrastructure).
It would have been obvious to one of ordinary skill in the art of Caminiti before the time of invention to scale the disclosed object detection steps with the disclosed plurality of pedestrian since looping algorithm steps known in the art for continue the pedestrian protection of a possible collision over time and would have been well within the scope of invention to incorporate as a substitute.

As per claim 7, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. 
Caminiti further teaches wherein the first detection coverage area is a first section of an alley and the second detection coverage area is a second section of the alley, and 
wherein the first alert comprises a pictorial representation of the first detection coverage area, the second detection coverage area, the first object located in the first detection coverage area, and the second object located in the second detection coverage area (Caminiti, in at least ¶24, discloses the pedestrian detection system 37 is scalable, meaning that the coverage provided may be modified to accommodate a particular intersection or roadway. Caminiti, in ¶34 & ¶42, further discloses the driver interface 40 provides a visual [i.e., pictorial representation] or audible warning, such as a display screen or speaker, or a combination thereof. The system 10 provides other information relating to detected objects, and notifies the driver of the potential collision).

As per claim 8, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Caminiti further teaches wherein evaluating the information about the first object comprises applying an object classification algorithm and/or a learning algorithm to identify the first object (Caminiti, in at least ¶26, discloses embedded model-based tracking algorithms [implies an object classification algorithm and/or a learning algorithm] to ensure detected objects are not dropped).

As per claim 9, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches wherein evaluating the information about the first object comprises:
determining, over a period of lime, one of a movement pattern of the first object or a pattern of placement of the first object at a first location in the first detection coverage area (Caminiti, in at least ¶26, discloses embedded model-based tracking algorithms [implies one of a movement pattern of the first object or a pattern of placement of the first object at a first location in the first detection coverage area] to ensure detected objects are not dropped).

As per claim 10, Caminiti as modified by Takagi and Mitsuya teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Caminiti further teaches comprising:
conveying, to the collision avoidance system of the vehicle, historic data about traffic movement in the first detection coverage area; and
evaluating, by the collision avoidance system, the historic data to prevent the collision between the vehicle and the first object (Caminiti, in at least ¶6 &¶26, discloses have a scalable and adaptable vehicle collision warning system that is selectively implemented on roadways having a history of traffic accidents such that the roadside infrastructure 30 is selectively implemented in areas having a history of accidents [implies historic data]. Caminiti, in at least ¶¶29-33, further discloses the predicted path of the system vehicle 18 is limited by time or distance, wherein the path predicting circuit 28 uses more sophisticated processes, such as mathematical models for vehicle dynamics, or statistical models for pedestrian motion. Such models use the current information such as object location and velocity as an initial condition, and can be computed to assert the state of the object at a time in the future [implies evaluating the historic data]. The mathematical model also takes into consideration the path of the road, traffic light 38 conditions [implies evaluating the historic data], and the like).

Claims 11, 13, 14 and 16-19 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2013/0253816 A1 by Caminiti et al. (hereinafter “Caminiti”) in view of PG Pub. No. US 2020/0180502 A1 by Mitsuya et al. (hereinafter “Mitsuya”)

As per claim 11, Caminiti teaches a method (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶17-45, discloses a method for warning a vehicle and a pedestrian of the possible collision) comprising:
receiving, by a vehicle, from a supervisory computer, a first alert, the first alert based on evaluating by the supervisory computer, information about an object detected by an object detector mounted on one of a building or a roadside fixture, wherein the object is undetectable by a collision avoidance system of the vehicle (Caminiti, in at least Fig. 1, Fig. 2 [reproduced here for convenience], Fig. 2A [reproduced here for convenience], Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses a roadside infrastructure equipment having a plurality of roadside sensors selectively distributed throughout the infrastructure for detecting objects within a predetermined range. Caminiti’s disclosed sensors are consolidated onto pedestrian detection system 37 that is modular [implies a supervisory computer] and exchanged depending on the desired range. Thus, the pedestrian detection system 37 provides a range of coverage determined by factors such as camera view and radar range. Caminiti further discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information [implies a supervisory computer] so as to be independent of the system vehicle 18 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision); and
preventing, by one of the collision avoidance system of the vehicle or a driver of the vehicle, a collision between the vehicle and the object, based on the first alert, wherein the first alert comprises displaying a (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the information is processed so as to predict the path of the pedestrian or object, wherein the path collision circuit 29 executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision [i.e., the first alert comprises displaying a ]. Caminiti, in at least ¶42, further discloses if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists. A driver interface 40, such as a display screen or a speaker, then notifies the driver of the potential collision).
While Caminiti, in certain embodiments, requires executing a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision (see at least Caminiti’s ¶28), it does not explicitly teach displaying a three-dimensional.

    PNG
    media_image5.png
    536
    764
    media_image5.png
    Greyscale

Mitsuya’s Fig. 5A  (emphasis added)

Mitsuya teaches, in at least Fig. 5A, Fig. 5B & ¶¶154-171 that is was old and well known at the time of filing in the art of preventing traffic accidents between vehicles and pedestrians, the first alert comprises displaying a three-dimensional rendering of the object to a driver of the vehicle (Mitsuya, in at least Fig. 5A, Fig. 5B [both figures reproduced here for convenience], ¶94 & ¶¶154-171, discloses M3 indicates an alert image representing the presence of pedestrian P3. Mitsuya further discloses a display controller that causes the head-up display to display an alert image indicating the position of the object such that the alert image is superimposed on or situated adjacent to the actual position of the object in a view that is observed in a forward direction with respect to the vehicle).

    PNG
    media_image6.png
    454
    783
    media_image6.png
    Greyscale

Mitsuya’s Fig. 5B  (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Caminiti & Takagi further in view of Mitsuya, as all inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for enabling a driver to realize a precarious object (see at least Mitsuya’s ¶6, ¶23 & ¶49).

As per claim 13, Caminiti as modified by Mitsuya teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated.
Caminiti further teaches wherein the object detector comprises an infrared camera (Caminiti, in at least Fig. 2 & ¶¶22-26, discloses the pedestrian detection system 37 includes a thermal camera 54 [implies an infrared camera], and thermal images from the thermal camera 54 are processed for optimal target/pedestrian detection under all lighting and weather conditions) and wherein the method further comprises:
distinguishing, by the supervisory computer, an inanimate object from an animate object by evaluating data provided by the infrared camera to the supervisory computer (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4 & ¶¶27-34, discloses objects [i.e., inanimate] and pedestrians [i.e., animate] are identified by the pedestrian detection system 37 and the system  provides other information relating to detected objects, such as whether the object is a pedestrian or an animal).

As per claim 14, Caminiti as modified by Mitsuya teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Caminiti further teaches wherein the object is a pedestrian (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-34, discloses that the pedestrian detection system 37 identifies pedestrians by using the camera 20), and wherein the information about the object comprises a direction of travel of the pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses the detecting of objects within a predetermined range by the roadside infrastructure 30, and gathering information regarding detected objects, such as the location, speed and direction of a detected object), the method further comprising:
executing, by the supervisory computer, a path prediction procedure to determine the direction of travel of the pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses information that is then processed so as to predict the path of each object detected within the roadside infrastructure 30. Caminiti further discloses the information is transmitted to the path predicting circuit 28 onboard the roadside infrastructure 30, and processed so as to generate a path prediction for each detected object).

As per claim 16, Caminiti as modified by Mitsuya teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Caminiti further teaches wherein the vehicle is a driver-operated vehicle, and wherein the method further comprises:
warning the driver of the vehicle through a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle (Caminiti, in at least ¶¶27-42, discloses the predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver [implies driver-operated vehicle] of a possible collision. Caminiti further discloses a driver interface 40 disposed in the system vehicle 18 and the system vehicle 18 can then warn the driver that a collision is predicted. The driver interface 40 provides a visual or audible warning, such as a display screen or speaker, or a combination thereof [implies a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle] for notifying the driver of the potential collision).










As per claim 17, Caminiti teaches a vehicle (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶28, discloses a vehicle 18 and a method for warning the vehicle and a pedestrian of the possible collision) comprising:
a collision avoidance system comprising a vehicle controller and a sensor system (Caminiti, in at least Fig. 1, Fig. 2A, Fig. 4 & ¶28, discloses the system vehicle 18 is equipped to generate path prediction and collision warning onsite. Specifically, the system vehicle 18 is equipped with a path predicting circuit 28 and a path collision circuit 29 which is implemented in software. Caminiti further discloses the sensors 22, 24, 26 onboard the system vehicle 18), the vehicle controller comprising:
a memory that stores computer-executable instructions (Caminiti, in at least Fig. 1, Fig. 2A, Fig. 4 & ¶28, discloses the system vehicle 18 is equipped with a path predicting circuit 28 and a path collision circuit 29 which is implemented in software [implies computer-executable instructions stored on a memory]); and
a processor configured to access the memory and execute the computer executable instructions (Caminiti, in at least Fig. 1, Fig. 2A, Fig. 4 & ¶28, discloses the system vehicle 18 is equipped with a path predicting circuit 28 and a path collision circuit 29 [implies processor] which is implemented in software) to:
receive, from a supervisory computer, a first alert, the first alert based on evaluating by the supervisory computer, information about an object detected by an object detector mounted on one of a building or a roadside fixture, wherein the first alert comprises displaying a (Caminiti, in at least Fig. 1, Fig. 2 [reproduced here for convenience], Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses a roadside infrastructure equipment having a plurality of roadside sensors selectively distributed throughout the infrastructure for detecting objects within a predetermined range. Caminiti’s disclosed sensors are consolidated onto pedestrian detection system 37 that is modular and exchanged depending on the desired range. Thus, the pedestrian detection system 37 provides a range of coverage determined by factors such as camera view and radar range. Caminiti further discloses the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision. Caminiti further discloses the information is processed so as to predict the path of the pedestrian or object, wherein the path collision circuit 29 executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision [i.e., the first alert comprises displaying a ]. Caminiti, in at least ¶42, also discloses if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists. A driver interface 40, such as a display screen or a speaker, then notifies the driver of the potential collision);
determine that the object is undetectable by the sensor system of the vehicle (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, disclose the pedestrian detection system 37 gathers information from its nested sensors and cameras, and processes the information so as to be independent of the system vehicle 18. Specifically, objects and pedestrians are identified by the pedestrian detection system 37 using the camera 20 [implies a first object that is undetectable by a collision avoidance system of a vehicle]. The information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision); and
execute a preventive action to prevent a collision between the vehicle and the object, based on the information about the object (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the path collision circuit 29 executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision. Caminiti, in at least ¶42, also discloses if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists. A driver interface 40, such as a display screen or a speaker, then notifies the driver of the potential collision).
While Caminiti, in certain embodiments, requires executing a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision (see at least Caminiti’s ¶28), it does not explicitly teach displaying a three-dimensional.

    PNG
    media_image5.png
    536
    764
    media_image5.png
    Greyscale

Mitsuya’s Fig. 5A  (emphasis added)

Mitsuya teaches, in at least Fig. 5A, Fig. 5B & ¶¶154-171 that is was old and well known at the time of filing in the art of preventing traffic accidents between vehicles and pedestrians, the first alert comprises displaying a three-dimensional rendering of the object to a driver of the vehicle (Mitsuya, in at least Fig. 5A, Fig. 5B [both figures reproduced here for convenience], ¶94 & ¶¶154-171, discloses M3 indicates an alert image representing the presence of pedestrian P3. Mitsuya further discloses a display controller that causes the head-up display to display an alert image indicating the position of the object such that the alert image is superimposed on or situated adjacent to the actual position of the object in a view that is observed in a forward direction with respect to the vehicle).

    PNG
    media_image6.png
    454
    783
    media_image6.png
    Greyscale

Mitsuya’s Fig. 5B  (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Caminiti & Takagi further in view of Mitsuya, as all inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for enabling a driver to realize a precarious object (see at least Mitsuya’s ¶6, ¶23 & ¶49).

As per claim 18, Caminiti as modified by Mitsuya teaches the vehicle of claim 17, accordingly, the rejection of claim 17 above is incorporated. Caminiti further teaches wherein the object is a pedestrian (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-34, discloses that the pedestrian detection system 37 identifies pedestrians by using the camera 20), wherein the information about the object is a direction of travel of the pedestrian (Caminiti, in Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-28, discloses the detecting of objects within a predetermined range by the roadside infrastructure 30, and gathering information regarding detected objects, such as the location, speed and direction of a detected object), and wherein the processor executes additional computer-executable instructions to:
determine, based on the direction of travel of the pedestrian, the preventive action to be performed in order to avoid a collision between the vehicle and the pedestrian (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶25-28, discloses the information is processed so as to predict the path of the pedestrian or object. The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver of a possible collision. Caminiti further discloses both the system vehicle 18 and roadside infrastructure 30 are equipped with a path predicting circuit 28 and a path collision circuit 29 both of which may be implemented in software. Caminiti also discloses the roadside infrastructure 30 is in communication with the system vehicle 18, and transmits to each other their respective path predictions. The path predictions are processed by the onsite path collision circuit 29 that executes a warning algorithm 36 which plots the predicted paths onto a map to determine if there is a possibility of a collision).

As per claim 19, Caminiti as modified by Mitsuya teaches the vehicle of claim 18, accordingly, the rejection of claim 18 above is incorporated. 
Caminiti further teaches wherein the vehicle is a driver-operated vehicle, and  wherein the preventive action comprises providing a warning through a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle (Caminiti, in at least ¶¶27-42, discloses The predicted path is transmitted to the system vehicle 18 using the DSRC 64 so as to warn the driver [implies driver-operated vehicle] of a possible collision. Caminiti further discloses a driver interface 40 disposed in the system vehicle 18 and the system vehicle 18 can then warn the driver that a collision is predicted. The driver interface 40 provides a visual or audible warning, such as a display screen or speaker, or a combination thereof [implies a buzzer in the vehicle, a haptic transducer in the vehicle, and/or an infotainment system in the vehicle] for notifying the driver of the potential collision).


Claim 12 is rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2013/0253816 A1 by Caminiti et al. (hereinafter “Caminiti”) in view of PG Pub. No. US 2020/0180502 A1 by Mitsuya et al. (hereinafter “Mitsuya”) and further in view of Patent Publication No. US 6,472,978 B1 to Takagi et al. (hereinafter “Takagi”)

As per claim 12, Caminiti as modified by Mitsuya teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Caminiti further teaches
Caminiti further teaches wherein the object is a pedestrian (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶7 & ¶¶19-34, discloses that the pedestrian detection system 37 identifies pedestrians by using the camera 20), and the method further comprises:
conveying, to (Caminiti, in at least Fig. 1, Fig. 2, Fig. 2A, Fig. 4, Fig. 6, ¶25 & ¶¶37-39, discloses the pedestrian detection system 37 protects pedestrians by notifying pedestrians [i.e., second alert] within its predetermined range of a possible collision).
While Caminiti as modified by Mitsuya, in certain embodiments, requires the roadside infrastructure 30 to actuates the alert mechanism to notify nearby pedestrians of the potential collision, and discloses that prior art requires the pedestrian to be equipped with a device in order to receive the warning (see at least Caminiti’s ¶25 & ¶43), it does not explicitly teach a personal communication device of the pedestrian.
Takagi teaches, in at least Fig. 1, Fig. 4 [reproduced here for convenience], Fig. 6, Fig. 8, Col. 7 & Col. 10-11 that is was old and well known at the time of filing in the art of preventing traffic accidents between vehicles and pedestrians, a personal communication device of the pedestrian (Takagi, in at least Fig. 1, Fig. 4 [reproduced here for convenience], Fig. 6 & Col. 10-11, claims a portable means to be carried by said pedestrian [i.e., personal communication device] for receiving a first signal, and for generating and transmitting a low power second signal, and for producing an alarm only when receiving said first signal. Takagi, in at least Fig. 8 & Col. 7, further discloses a potable transmitter/receiver 804 that receives the vehicle signal 805 and produces an alarm to the pedestrian 803 notifying that there is the vehicle 801 near the pedestrian 803. Takagi also denotes an alarm unit which produce an alarm to the pedestrian 803 in FIG. 8 notifying that there is a vehicle near the pedestrian when the potable spread-spectrum receiver 1004 receives the vehicle signal 1010).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Caminiti and Mitsuya further in view of Takagi, as all inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for improved traffic accident preventing system to alarm both a driver on vehicle and a pedestrian each other using a radio communication unit when they are located close even if a pedestrian is out of a driver's view field (see Takagi’s Abstract & Col. 1).













Claims 15 and 20 are rejected under 35 USC §103 as being unpatentable over Caminiti (PG Pub. No. US 2013/0253816 A1) in view of PG Pub. No. US 2020/0180502 A1 by Mitsuya et al. (hereinafter “Mitsuya”) and further in view of PG. Pub. No. US 2015/0210279 A1 to Agnew et al. (hereinafter “Agnew”)

As per claim 15, Caminiti as modified by Mitsuya teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated.
While Caminiti discloses the system vehicle 18 is equipped with the onboard path collision circuit 29, which executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. And, if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists (see at least Caminiti’s ¶¶ 28-42), it does not explicitly teach wherein the vehicle is an autonomous vehicle and the method further comprises: determining, by the collision avoidance system, a travel path based on the direction of travel of the pedestrian, to avoid a collision between the pedestrian and the autonomous vehicle.
Agnew teaches, in at least Fig.1 [reproduced here for convenience] & ¶5 that is was old and well known at the time of filing in the art of autonomous vehicle operation system, wherein the vehicle is an autonomous vehicle and the method further comprises: determining, by the collision avoidance system, a travel path based on the direction of travel of the pedestrian, to avoid a collision between the pedestrian and the autonomous vehicle (Agnew, in at least Fig. 1 & ¶5, discloses a collision avoidance system for an autonomous vehicle that includes a steering system capable of changing a steering angle for the vehicle, and a controller. The controller includes instructions for performing a pedestrian avoidance maneuver including at least one of steering the vehicle to the maximum available separation distance).

    PNG
    media_image8.png
    309
    1326
    media_image8.png
    Greyscale
 
Agnew’s Fig. 1 (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Caminiti and Mitsuya further in view of Agnew, as all inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for avoiding unexpected pedestrian actions and increasing safety in vehicles which operate under autonomous or semiautonomous conditions (see at least Agnew’s ¶¶3-22).

As per claim 20, Caminiti as modified by Mitsuya teaches the vehicle of claim 18, accordingly, the rejection of claim 18 above is incorporated.
While Caminiti discloses the system vehicle 18 is equipped with the onboard path collision circuit 29, which executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. And, if the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists (see at least Caminiti’s ¶¶ 28-42), it does not explicitly teach wherein the vehicle is an autonomous vehicle, and wherein the preventive action comprises executing a driving maneuver to avoid the collision between the autonomous vehicle and the pedestrian.
Agnew teaches, in Fig.1 [reproduced here for convenience] & ¶5 that is was old and well known at the time of filing in the art of autonomous vehicle operation system, wherein the vehicle is an autonomous vehicle, and wherein the preventive action comprises executing a driving maneuver to avoid the collision between the autonomous vehicle and the pedestrian (Agnew, in at least Fig. 1 & ¶5, discloses a collision avoidance system for an autonomous vehicle that includes a steering system capable of changing a steering angle for the vehicle, and a controller. The controller includes instructions for performing a pedestrian avoidance maneuver including at least one of steering the vehicle to the maximum available separation distance).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Caminiti and Mitsuya further  in view of Agnew, as all inventions are directed to the same field of endeavor - preventing traffic accidents between vehicles and pedestrians and the combination would provide for avoiding unexpected pedestrian actions and increasing safety in vehicles which operate under autonomous or semiautonomous conditions (see at least Agnew’s ¶¶3-22).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661